Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 18, 2022

                                     No. 04-20-00143-CV

RANCHO VIEJO CATTLE COMPANY, LTD. and Rancho Viejo Waste Management, LLC.,
                           Appellants

                                              v.

                             ANB CATTLE COMPANY, LTD.,
                                      Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVQ-000162-D1
                    Honorable Honorable Jose A. Lopez, Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

     Appellants’ motion for rehearing is DENIED. Appellee’s motion for rehearing is also
DENIED.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court